DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “planar” in claims 5 and 7 is used by the claim to mean “vertical,” while the accepted meaning is “flat or level (according to Merriam Webster’s Collegiate Dictionary, Tenth Edition, 1997).” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0212290).
Wang et al. discloses, as shown in Figures, a method for fabricating semiconductor device comprising:
	forming a first magnetic tunneling junction (MTJ) (62) and a second MTJ (72) on a substrate (12);
	forming a first top electrode (52) on the first (MTJ) and a second top electrode (52) on the second MTJ;
	forming a first ultra low-k (ULK) dielectric layer (86) on the first MTJ and the second MTJ;
	forming a passivation layer (94) on the first ULK dielectric layer, wherein a bottom surface of the passivation layer between the first MTJ and the second MTJ is lower than a top surface of the first MTJ; and
	forming a second ULK dielectric layer (104) on the passivation layer.

Regarding claim 2, Wang et al. discloses the method further comprising:
	forming the first ULK dielectric layer (86) while forming a recess (88) between the first MTJ and the second MTJ; and
	forming the passivation layer (94) into the recess [Figures 8-9].

Regarding claim 3, Wang et al. discloses a bottom surface of recess is lower than a top surface of the first MTJ [Figures 8-9].

Regarding claim 8, Wang et al. discloses a thickness of the first ULK dielectric layer on a sidewall of the first MTJ is greater than a thickness of the passivation layer between the first MTJ and the second MTJ [Figures].

Regarding claim 9, Wang et al. discloses the method further comprising forming a first spacer (70) around the first MTJ and a second spacer (70) around the second MTJ before forming the first ULK dielectric layer [Figures].

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2019/0165260).
Yu et al. discloses, as shown in Figures, a method for fabricating semiconductor device comprising:
	forming a first magnetic tunneling junction (MTJ) (on the left stack, 530, 535, 540, 545) and a second MTJ (on the right stack, 530, 535, 540, 545) on a substrate (201, not shown, [0095]));
	forming a first top electrode (555) on the first (MTJ) and a second top electrode (555) on the second MTJ;
	forming a first ultra low-k (ULK) dielectric layer (620, SiON, SiCN, or SiOCN, [0055], [0085])) on the first MTJ and the second MTJ;
	forming a passivation layer (630) on the first ULK dielectric layer, wherein a bottom surface of the passivation layer between the first MTJ and the second MTJ is lower than a top surface of the first MTJ; and
	forming a second ULK dielectric layer (640, [0063], [0087]) on the passivation layer.

Regarding claim 2, Yu et al. discloses the method further comprising:
	forming the first ULK dielectric layer (620) while forming a recess (no label, Figure 14) between the first MTJ and the second MTJ; and
	forming the passivation layer (630) into the recess [Figure 14].

Regarding claim 3, Yu et al. discloses a bottom surface of recess is lower than a top surface of the first MTJ [Figure 14].

Regarding claim 4, Yu et al. discloses a bottom surface of recess comprises a planar surface [Figure 14].

Regarding claim 5, Yu et al. discloses a sidewall of the recess comprises a vertical surface [Figure 14].

Regarding claim 6, Yu et al. discloses a bottom surface of the passivation layer between the first MTJ and the second MTJ comprises a planar surface [Figure 14].

Regarding claim 7, Yu et al. discloses a sidewall of the passivation layer (630) between the first MTJ and the second MTJ comprises a vertical surface [Figure 14].

Regarding claim 8, Yu et al. discloses a thickness of the first ULK dielectric layer on a sidewall of the first MTJ is greater than a thickness of the passivation layer between the first MTJ and the second MTJ [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0212290) in view of Chen et al. (PN 10,163,651).
Wang et al. discloses the claimed invention including the semiconductor device as explained in the above rejection.  Wang et al. does not disclose a top surface of the first spacer is lower than a top surface of the first top electrode.  However, Chen e al. discloses a device having a top surface of the first spacer (126) being lower than a top surface of the first top electrode (118).  Note Figures of Chen et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Wang et al. having a top surface of the first spacer being lower than a top surface of the first top electrode, such as taught by Chen et al. in order to desired configuration.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0165260) in view of Chen et al. (PN 10,163,651).
Regarding claim 9, Yu et al. disclose the claimed invention including the method of forming the semiconductor device as explained in the above rejection.  Yu et al. does not disclose the method further comprising forming a first spacer around the first MTJ and a second spacer around the second MTJ before forming the first ULK dielectric layer.  However, Chen et al. discloses a method comprising forming a first spacer (126) around the first MTJ (116) and a second spacer (126) around the second MTJ (116) before forming a first ULK dielectric layer (120).  Note Figures of Chen et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Yu et al. having a first spacer around the first MTJ and a second spacer around the second MTJ before forming the first ULK dielectric layer, such as taught by Chen et al. in order to protect the bottom electrode, the MTJ, and the top electrode from shortage.

Regarding claim 10, Yu et al. and Chen et al. disclose a top surface of the first spacer is lower than a top surface of the first top electrode [Figures].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dutta et al. (US 2020/0328251) and Peng et al. (US 2020/0266339) disclose the method of forming the MTJ device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897